 
VOTING AGREEMENT
 
This VOTING AGREEMENT (this “Agreement”) is entered into as of April 28, 2010,
by and among Kun Run Biotechnology, Inc., a Nevada corporation (the “Company”),
the holders of capital stock of the Company listed on Exhibit A hereto (each, a
“Stockholder” and collectively, the “Stockholders”) and the Investors listed on
the signature pages hereto (each, an “Investor”, and collectively, the
“Investors”).
 
WHEREAS, the Company and the Investors have entered into a Securities Purchase
Agreement, dated as of the date hereof (the “Purchase Agreement”), pursuant to
which, among other things, the Company has agreed to issue and sell to the
Investors and the Investors have agreed to purchase units of the Company
consisting of (i) shares of Series A Preferred Stock of the Company (the “Series
A Preferred”), and (ii) warrants to purchase shares of Series A Preferred.
 
WHEREAS, as of the date hereof, each Stockholder owns (i) the shares of capital
stock of the Company listed opposite such Stockholder’s name on Exhibit A and
(ii) the stock options, warrants or other rights to acquire shares of capital
stock of the Company listed opposite such Stockholder’s name on Exhibit A
(“Convertible Securities”).
 
WHEREAS, as a condition to the willingness of the Investors to enter into the
Purchase Agreement and to consummate the transactions contemplated thereby
(collectively, the “Transaction”), the Investors have required that the
Stockholders agree, and in order to induce the Investors to enter into the
Purchase Agreement, the Stockholders have agreed, to enter into this Agreement
with respect to all Shares now owned and which may hereafter be acquired by the
Stockholders.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
 
1.
Voting Agreement.

 
1.1           Purchase Agreement.  Prior to the earlier of the Closing (as
defined in the Purchase Agreement) or the valid termination of the Purchase
Agreement pursuant to Section 6.1 thereto, the Stockholders hereby agree that at
any meeting of the stockholders of the Company, however called, and in any
action by written consent of the Company’s stockholders, the Stockholders shall
vote all shares of capital stock of the Company registered in their respective
names or beneficially owned by them as of the date hereof and any and all other
securities of the Company legally or beneficially acquired by each of the
Stockholders after the date hereof, whether by conversion or exercise of
Convertible Securities or otherwise (hereinafter collectively referred to as the
“Shares”):
 
(a)           in favor of the Stockholder Approval (as defined in the Purchase
Agreement), including without limitation the approval of (i) any amended and
restated articles of incorporation or certificate of designation of the Company
to be filed with the Secretary of State of the State of Nevada pursuant to the
Purchase Agreement and (ii) all other transactions contemplated by the Purchase
Agreement as to which the stockholders of the Company are called upon to vote in
favor of or consent to any matter necessary for the consummation of the
transactions contemplated by the Purchase Agreement; and
 
 
 

--------------------------------------------------------------------------------

 
(b)           against (i) any proposal or any other action or agreement that
would result in a breach of any covenant, representation or warranty or any
other obligation or agreement of the Company, any of its Affiliates or any
Stockholders under the Transaction Documents (as such terms are defined in the
Purchase Agreement) or which could result in any of the conditions to the
obligations of the Company, any of its Affiliates or any Stockholders under the
Transaction Documents not being fulfilled and (ii) any proposal or any other
action or agreement, including without limitation a Competing Transaction (as
defined in the Purchase Agreement) that is intended to, or would reasonably be
expected to, impede, interfere with, delay, postpone, discourage or adversely
affect the consummation of the Closing and all other transactions contemplated
by the Purchase Agreement.
 
The Stockholders shall not take or commit or agree to take any action
inconsistent with the foregoing.  The Stockholders acknowledge receipt and
review of a copy of the Purchase Agreement and the other Transaction Documents.
 
1.2           Election of Directors.
 
(a)           On and after the Closing (as defined in the Purchase Agreement),
on all matters relating to the election and removal of directors of the Company,
the Stockholders and the Investors hereby agree that at any meeting of the
stockholders of the Company, however called, and in any action by written
consent of the Company’s stockholders, the Stockholders shall vote all Shares
and the Investors shall vote all shares of capital stock of the Company held by
such Investors (“Investor Shares”) so as to elect members of the Company’s Board
of Directors (the “Board”)  as follows:
 
(i)           one member of the Board designated by Caduceus Asia Partners, LP
and its Affiliates (“OrbiMed”) so long as OrbiMed beneficially owns at least 5%
of the Company’s outstanding shares of Common Stock on an as-converted basis,
who shall initially be Nancy Chang;
 


(ii)           one member of the Board that has no prior affiliation with the
Company or any holder of shares of the Company’s capital stock as of the
Closing, which individual shall be acceptable to OrbiMed, so long as OrbiMed
beneficially owns at least 5% of the Company’s outstanding shares of Common
Stock on an as-converted basis; and
 
(iii)           one member of the Board designated by Xueyun Cui, so long as
Xueyun Cui beneficially owns at least 10% of the Company’s outstanding shares of
Common Stock on an as-converted basis, who shall initially be Xueyun Cui.
 
(b)           Any vote taken to remove any director elected pursuant to
Sections 1.2(a)(i), 1.2(a)(ii) or 1.2(a)(iii), as applicable, or to fill any
vacancy created by the resignation, removal or death of a director elected
pursuant to Sections 1.2(a)(i), 1.2(a)(ii) or 1.2(a)(iii), as applicable, shall
also be subject to the provisions of Sections 1.2(a)(i), 1.2(a)(ii) or
1.2(a)(iii), as applicable.  Upon the request of any party entitled to designate
a director as provided in Sections 1.2(a)(i), 1.2(a)(ii) or 1.2(a)(iii), as
applicable, each Stockholder and Investor agrees to vote its Shares and Investor
Shares, as applicable, for the removal of such director.
 
 
- 2 -

--------------------------------------------------------------------------------

 
1.3           No Liability for Election of Recommended Director. None of the
parties hereto and no officer, director, stockholder, partner, employee or agent
of any party makes any representation or warranty as to the fitness or
competence of the nominee of any party hereunder to serve on the Board of
Directors by virtue of such party’s execution of this Agreement or by the act of
such party in voting for such nominee pursuant to this Agreement.
 
2.
Representations and Warranties of the Stockholders.

 
Each Stockholder hereby represents and warrants, severally but not jointly to
the Company and each of the Investors as follows:


2.1           Authority Relative to this Agreement.  Such Stockholder has all
necessary power (if such Stockholder is an entity), capacity (if such
Stockholder is an individual) and authority to execute and deliver this
Agreement, to perform his or its obligations hereunder and to consummate the
transactions contemplated hereby.  This Agreement has been duly executed and
delivered by such Stockholder and constitutes a legal, valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, except (a) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar laws now or hereafter in effect relating to, or affecting
generally, the enforcement of creditors’ and other obligees’ rights and (b)
where the remedy of specific performance or other forms of equitable relief may
be subject to certain equitable defenses and principles and to the discretion of
the court before which the proceeding may be brought.
 
2.2           No Conflicts.
 
(a)           The execution and delivery of this Agreement by such Stockholder
does not, and the performance of this Agreement by such Stockholder shall not,
(i) conflict with or violate any federal, state, local or foreign law, statute,
ordinance, rule, regulation, order, judgment or decree applicable to such
Stockholder or by which the Shares, owned by such Stockholder are bound or
affected or (ii) result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or result in the creation of a lien or encumbrance on any of the Shares owned by
such Stockholder pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which such Stockholder is a party or by which such Stockholder is bound.
 
(b)           The execution and delivery of this Agreement by such Stockholder
does not, and the performance of this Agreement by such Stockholder shall not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any governmental entity by such Stockholder, except for
applicable requirements, if any, of the Securities Exchange Act of 1934, as
amended.
 
2.3           Title to Shares.  As of the date hereof, each Stockholder owns the
Shares and Convertible Securities listed on Exhibit A hereto, and each
Stockholder is entitled to vote, without restriction, on all matters brought
before holders of capital stock of the Company.  Such Shares are all the
securities of the Company owned, either of record or beneficially, by each
Stockholder.  Such Shares are owned free and clear of all security interests,
liens, claims, pledges, options, rights of first refusal, agreements,
limitations on such Stockholder’s voting rights, charges and other encumbrances
of any nature whatsoever (“Encumbrances”).  Except as set forth in this
Agreement, no Stockholder has deposited into a voting trust or entered into a
voting agreement or similar arrangement with respect to any Shares or appointed
or granted any proxy, which appointment or grant is still effective, with
respect to the Shares owned by such Stockholder.
 
 
- 3 -

--------------------------------------------------------------------------------

 
3.
Covenants.

 
3.1           No Disposition or Encumbrance of Stock.  Prior to the earlier of
the Closing or the valid termination of the Purchase Agreement pursuant to
Section 6.1 thereto, each Stockholder hereby covenants and agrees that except as
set forth in this Agreement, such Stockholder shall not (a) sell, transfer,
tender, assign, hypothecate or otherwise dispose of any Shares, deposit into a
voting trust or enter into a voting agreement or similar arrangement with
respect to any Shares, grant a proxy or power of attorney with respect to any
Shares, or create or permit to exist any Encumbrance with respect to the Shares,
(b) commit or agree to take any of the foregoing actions, (c) directly or
indirectly, or initiate, solicit or encourage any person to take actions which
could reasonably be expected to lead to the occurrence of any of the foregoing
actions or (d) take any action that would make any representation or warranty of
such Stockholder contained herein untrue or incorrect or have the effect of
preventing or disabling such Stockholder from performing its obligations under
this Agreement.
 
3.2           Company Cooperation.  The Company hereby covenants and agrees that
it will not, and each Stockholder irrevocably and unconditionally acknowledges
and agrees that the Company will not (and waives any rights against the Company
in relation thereto), recognize any Encumbrance or agreement on any of the
Shares subject to this Agreement.
 
3.3           Disclosure.  Stockholder hereby agrees that the Company may
publish and disclose in any registration statement (including all documents and
schedules filed with the United States Securities and Exchange Commission (the
“SEC”)), proxy statement, or prospectus filed with any regulatory authority in
connection with the Transaction and any related documents filed with such
regulatory authority and as otherwise required by applicable law, such
Stockholder’s identity and ownership of Shares and the nature of such
Stockholder’s commitments, arrangements and understandings under this Agreement
and may further file this Agreement as an exhibit to a registration statement or
prospectus or in any other filing made by the Company as required by applicable
law or the terms of the Transaction Documents, including with the SEC or other
regulatory authority, relating to the Transaction.
 
4.
Miscellaneous.

 
4.1           Further Assurances.  Each Stockholder and Investor shall execute
and deliver such further documents and instruments and take all further action
as may be reasonably necessary in order to consummate the transactions
contemplated hereby.
 
4.2           Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that any Investor (without
being joined by any other Investor) shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or in equity.  Any
Investor shall be entitled to its reasonable attorneys’ fees in any action
brought to enforce this Agreement in which it is the prevailing party.
 
 
- 4 -

--------------------------------------------------------------------------------

 
4.3           Entire Agreement.  This Agreement constitutes the entire agreement
among the Company, Investors and Stockholders (other than the Purchase Agreement
and the other Transaction Documents to which the Investors and Stockholders are
parties) with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, among the Company,
Investors and Stockholders with respect to the subject matter hereof.
 
4.4           Amendment.  This Agreement may be amended or modified (or
provisions of this Agreement waived) only upon the written consent of the
Company, OrbiMed, and the Stockholders holding a majority of the Shares.
 
4.5           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
4.6           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of New York,
without regard to the principles of conflicts of law thereof.  Each party agrees
that all Proceedings (as defined in the Purchase Agreement) concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective Affiliates, employees or agents) shall be
commenced exclusively in the courts of the State of New York sitting in New York
County or in the United States of America for the Southern District of New York
(the “New York Courts”).  Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY HEREBY
ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PURCHASERS
ENTERING INTO THIS AGREEMENT.
 
 
- 5 -

--------------------------------------------------------------------------------

 
4.7           Termination.  This Agreement shall continue in full force and
effect from the date hereof through the earliest of the following dates, on
which date it shall terminate in its entirety:
 
(a)           ten (10) years from the date of this Agreement;
 
(b)           the date of the closing of an Acquisition or Asset Transfer, as
defined in the Company’s Certificate of Designation, as amended from time to
time;
 
(c)           the date as of which the parties hereto terminate this Agreement
by written consent of the Company, OrbiMed, and the Stockholders holding a
majority of the Shares; or
 
(d)           the date of the valid termination of the Purchase Agreement
pursuant to Section 6.1 thereto.
 
4.8           Successors and Assigns.  The provisions hereof shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors, assigns, heirs, executors and administrators and other legal
representatives.
 
4.9           Additional Shares.  In the event that subsequent to the date of
this Agreement any shares or other securities are issued on, or in exchange for,
any of the Shares or Investor Shares by reason of any stock dividend, stock
split, combination of shares, reclassification or the like, such shares or
securities shall be deemed to be Shares or Investor Shares, as the case may be,
for purposes of this Agreement.
 
4.10           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one instrument.
 
4.11           Waiver.  No waivers of any breach of this Agreement extended by
any party hereto to any other party shall be construed as a waiver of any rights
or remedies of any other party hereto or with respect to any subsequent breach.
 
4.12           Delays or Omissions.  It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance  by another party under this Agreement shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring.  It is
further agreed that any waiver, permit, consent or approval of any kind or
character on any party’s part of any breach, default or noncompliance under this
Agreement or any waiver on such party’s part of any provisions or conditions of
the Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement by law, or otherwise afforded to any party, shall be cumulative and
not alternative.
 
4.13           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the Purchase Agreement.
 
 
[Signature Pages Follow]


 
- 6 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Voting Agreement as of
the first date written above.

 
THE COMPANY:
Kun Run Biotechnology, Inc.
By:  /s/ Xiaoqun Ye
Name:  Xiaoqun Ye
Title:   Chief Executive Officer
 
Address:
 
   

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Voting Agreement as of
the first date written above.



 
STOCKHOLDERS:
Xueyun Cui
 
/s/ Xueyun Cui
 
Address:
   

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Voting Agreement as of
the first date written above.



 
INVESTORS:
 
 
Caduceus Asia Partners, LP
 
 
By:  /s/ Nancy Chang
Name:  Nancy Chang
Title: Chairman and Senior Managing Director
 
Address:
 

 
 
 

--------------------------------------------------------------------------------

 
Exhibit A


List of Stockholders


 
Name and Address of Stockholder
 
No. of Shares
 
No. of Options
 
No. of Warrants
Xueyun Cui
22,522,500
N/A
N/A

 
 
 
 

--------------------------------------------------------------------------------

 